SCHWAB, C. J.,
specially concurring.
Although I agree with the result reached by the majority opinion, I am concerned that it may create confusion about the proper procedures to be followed in determining the admissibility of evidence alleged to have been obtained in violation of a constitutional limitation.
The principal constitutional limitations on the admissibility of evidence in criminal cases are the search-and-seizure rules of the Fourth Amendment and the Self-Incrimination Clause of the Fifth Amendment. The Fourth Amendment rules only relate to the admissibility of physical evidence. The Fifth Amendment rules only relate to the admissibility of oral evidence, such as a defendant’s confession or admission. The procedures to determine the admissibility of physical evidence and oral evidence are different.
*771It is a long-standing Oregon rule that objections based on the Fourth Amendment to the admissibility of physical evidence must be made by the defendant by way of a pretrial motion to suppress. This rule is now codified in ORS 133.673.
The leading Oregon case on the procedures to determine Fifth Amendment challenges to the admissibility of oral evidence is State v. Brewton, 238 Or 590, 603, 395 P2d 874 (1964):
“If the state elects * * * to offer a confession in evidence, it should so advise the court in camera. The court in the absence of the jury should then hear all the evidence relevant to the voluntariness of the confession. The burden will rest on the state to prove to the satisfaction of the court that the confession was voluntary. If the court finds that the confession was voluntary, it shall note its finding in the record and admit the confession in advance * * *.”
Summarizing, in a Fourth-Amendment-physical-evidence context an objection must be made by the defendant, and made before trial; by contrast, in a Fifth-Amendment-oral-evidence context the burden of raising the question of admissibility is on the state, and the question can be raised during trial.
The majority, I fear, blurs these distinctions by referring to defendant’s motion to suppress his admissions and suggesting such a motion should have been made before trial. Similar confusion is lurldng in ORS 135.037, relied upon by the majority, which provides:
“(2) The purpose of an [pretrial] omnibus hearing shall be to rule on all pretrial motions and requests, including but not limited to the following issues:
*772“(c) Challenges to the voluntariness of admissions or confessions.”
It would certainly be anomalous to conclude that this statute is a legislative modification of the Brewton rule, which was based on constitutional considerations. See, 238 Or at 599. I would avoid that anomaly by reading ORS 135.037(2) (c) as purely permissive— either the state or defendant may raise questions about the admissibility of oral evidence before trial, but Brewton continues to stand for the proposition that there is no requirement that such questions must be raised before trial.
The facts of this case are something of a hybrid, presenting interrelated Fourth and Fifth Amendment issues. Defendant’s contention that the guns were inadmissible is an objection to admissibility of physical evidence, but it is grounded on the further contention that this physical evidence was discovered because of improperly obtained oral evidence. While there is some room to argue it either way, I think this situation is more akin to a “pure” Fourth Amendment question which must be raised pretrial than to a “pure” Fifth Amendment question that can be raised at trial. Therefore, I would hold that defendant’s objection to the admissibility of the guns, made for the first time during trial, was made too late. I would not hold, as the majority apparently does, that defendant’s objection to the admissibility of his statements to the police was made too late because Brewton tells me: (1) it is the state, not the defendant, that must raise the question of the admissibility of oral evidence; and (2) the state may do so for the first time during trial.